Citation Nr: 1535783	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, to include affording the Veteran a VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is service-connected for a seizure disorder.

2.  The Veteran's back disorder has been medically-attributed to his service-connected seizure disorder.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

The veteran claims that he has a back disorder that either originated as a result of, or was permanently aggravated by his service-connected seizure disorder.  Specifically, he contends that he sustained back injuries on two occasions when he experienced a seizure, resulting in his losing consciousness and falling.  Review of his private and VA treatment records reveals that he had seizures in March 2000 and May 2000, respectively, the first while working and the second while taking a shower at home.  These contemporaneous treatment reports show that the Veteran reported having had a seizure before falling.  

In an April 2002 VA examination report, the examiner opined that the Veteran had low back pain with limited range of motion secondary to trauma from multiple falls with seizures.  The Veteran was also provided with a VA examination in May 2015. That examiner opined that, based on the Veteran's reported seizure and fall in the bathtub, it is at least as likely as not that his current back disorder is the result of his service-connected seizure disorder.

It is VA's defined and consistently-applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  If, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  The Court of Appeals for Veterans Claims (Court) has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered the Veteran's own statements made in support of his claim.  The Board must evaluate the competency and credibility of a veteran's lay testimony.  See Layno v. Brown, 6 Vet. App. 465 (1992).  Here, the Veteran is competent to report the circumstances of his back injuries.  As noted above, the contemporaneous evidence of record reveals that the Veteran's statements, made some 15 years ago during emergency room treatment, are consistent with his assertions today.  

The Board has also considered the Court's decision in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), in which it held that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by a veteran.  Finally, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, the Board concludes that the lack of evidence of a seizure before his falls is not fatal to the Veteran's case, because it is a symptom that he is competent to describe.  Moreover, as there is no reason to doubt the Veteran's credibility in this case, the Board concludes that service connection is warranted. 

The Board expresses no opinion regarding the severity of the disorder.  The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

ORDER

Service connection for a back disorder, to include as secondary to service-connected seizure disorder, is granted.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


